Citation Nr: 1626530	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  15-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in U.S. Air Force from August 1962 to August 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions issued by the VA Regional Office (RO) in Sioux Falls, South Dakota that reopened the claims of entitlement to service connection for a right knee disorder and bilateral hearing loss disability, and denied the claims on the merits.  Service connection for a left knee disability was also denied from which the Veteran has also filed a timely appeal.  

The Veteran was scheduled for a personal hearing before the Board; however, he withdrew his request in September 2015.

Following review of the record, the issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by an RO rating decision in February 1983; the Veteran did not file an appeal within one year of notification of the decision and it is final.

2.  The evidence added to the record since the 1983 final determination relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

3.  Service connection for right knee disability was denied by an RO rating decision in February 1983; the Veteran did not file an appeal within one year of notification of the decision and it is final.

4.  The evidence added to the record since the 1983 final determination relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right knee disability.

5.  Bilateral hearing loss disability was first clinically demonstrated many years after discharge from active duty; there is competent clinical evidence of record that current bilateral hearing loss disability is not related to service.


CONCLUSIONS OF LAW

1.  The February 1983 rating determination that denied service connection for bilateral hearing loss disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received since the final determination and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The February 1983 rating determination that denied service connection for right knee disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for right knee disability has been received since the final determination and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015)

5.  Bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103(a)(2), 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the Veteran in substantiating a claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision to reopen the claims of entitlement to service connection for bilateral hearing loss and right knee disability, further assistance is unnecessary to aid the Veteran in substantiating these aspects of the appeal.

As to the reopened claim of entitlement to service connection for bilateral hearing loss disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA provided the Veteran timely notice of the information and evidence needed to substantiate and complete the claim, to include notice of what evidence the claimant could provide in support of the claim, and the evidence VA would attempt to obtain on his behalf.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The Veteran was scheduled for a personal hearing but cancelled his appearance.  He was afforded a VA audiology examination that is determined to be adequate for VA compensation and pension purposes.  His and his representative's statements in the record, as well as the whole of the evidence have been carefully considered.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the Board will consider the claim of entitlement to service connection for a bilateral hearing loss disability on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131, (West 2014); 38 C.F.R. § 3.303(2015). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2015).

1. New and material evidence to reopen the claims of entitlement to service connection for bilateral hearing loss and right knee disability.

Factual Background and Legal Analysis

Service connection for bilateral hearing loss and a right knee disability was originally denied in a February 1983 rating decision.  The Veteran did not file an appeal.  This determination is final. 38 U.S.C.A. § 7105.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the claims should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence that was of record prior to the RO's 1983 rating decision denying service connection for hearing loss included service treatment records showing that the Veteran was a flight crew member who was afforded multiple audiometric evaluations over the years that showed fluctuating decibel losses.  However, on audiometric evaluation in May 1982 at retirement from service, the Veteran did not have a ratable hearing loss by VA standards (See 38 C.F.R. § 3.385) and no pertinent defect was noted.  Pursuant to the filing of a claim after service, the Veteran underwent VA audiology evaluation in November 1982 that disclosed puretone thresholds of 0/5/10/10 and 5/10/10/15 at the 500/1000/2000/4000 Hertz frequencies in the right and left ears, respectively.  Speech discrimination was 100 percent in each ear.  Such findings were well within normal limits for VA compensation and pension purposes.   

As to the claim of entitlement to service connection for right knee disability, service treatment records reflected that the Veteran was seen on multiple occasions for right knee complaints as the result of trauma and/or weakness between 1962 and 1968.  In December 1968, it was recorded that right knee symptoms had resolved.  Post service, pursuant to the filing of a claim, the Veteran was afforded a VA examination in November 1982 whereupon the Veteran stated that he had injured the right knee several years before.  He admitted that had had no pain, discomfort, or disability on the right knee for the last several years.  Following examination, the examiner related that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals of the right knee.

By rating action dated in February 1983, the RO denied entitlement to service connection for bilateral hearing loss and right knee disorder on the basis that no disability of either claimed disorder was found on examination for which service connection could be granted.  

The Veteran sought to reopen his claim of entitlement to service connection for bilateral hearing loss disability in October 2013.  Evidence added to the record included the results of VA audiology examination in July 2015 showing decibel losses leading to a diagnosis of sensorineural hearing loss in each ear.  

The Veteran sought to reopen the claim of entitlement to service connection for a right knee disorder in May 2014.  Subsequently received were private clinical records dated in April 2014 and a VA examination report in October 2014 indicating that the Veteran had degenerative and/or osteoarthritic changes of the right knee. 

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156(a) are satisfied here.  At the time of the February 1983 rating decision, the Veteran was not found to have a disability as to either hearing loss or the right knee.  However, he now has definitive diagnoses of right and left ear sensorineural hearing loss and right knee osteoarthritis, which support the claims in a manner not previously demonstrated.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claims of entitlement of service connection for bilateral hearing loss and right knee disability in accordance with 38 C.F.R. § 3.156(a).  As such, the claims are reopened.  These matters are further addressed below.


2.  Service connection for bilateral hearing loss disability.

Factual Background and Legal Analysis

The Veteran asserts that he has a bilateral hearing loss disability as the result of duties in service for which service connection is warranted.  At the outset, the Board finds that noise exposure is consistent with the circumstances of his service given the Veteran's distinguished career in aircraft maintenance and flight duties of many years' duration.  See 38 U.S.C.A. § 1154(a).  However, this alone does not provide a basis to grant service connection.  The evidence must demonstrate that current disability is related such service.  After reviewing the evidence in its entirety, the Board concludes that the evidence is against service connection for bilateral hearing loss for reasons discussed below.

The Board observes that despite serving in a military occupational specialty where the Veteran was exposed to noise, his service treatment records are not indicative of any complaint or reference to hearing impairment.  As well, the audiogram threshold shifts during and upon retirement from service in May 1982 did not comport with bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  Hearing in both ears was within normal limits at service retirement as confirmed by a VA clinician who reviewed the record in recent years. 

As indicated above, the Veteran's hearing was also within normal limits on post service VA examination within the year after retirement from service.  There is no further reference to hearing impairment until he filed a claim in October 2013.  Subsequent thereto, the Veteran was afforded a VA audiology examination in July 2015.  It was noted that he reported noise exposure driving a truck and working in various noisy civilian jobs.  The examiner stated that review of other records disclosed that the Veteran had worked as a truck driver for many years as a civilian.  The examiner commented that truck driving was known as a noisy occupation due to vehicle and wind noise which could measure well above 85 decibels.  

An audiometric evaluation was performed that disclosed pure tone thresholds of 25/20/45/45/55 and 20/15/35/55/70 at the 500/1000//200/3000/4000 Hertz frequencies in the right and left ears, respectively.  Speech discrimination was 88 percent in the right ear and 94 percent in the left ear.  The assessment for both ears was sensorineural hearing loss.  The examiner opined that bilateral hearing loss was not at least as likely as caused by or the result of military service.  The rationale provided in support of the opinion was that the Veteran had no hearing loss at the time of release from service or within the year after service.   The examiner cited the The Institute of Medicine Report (2005) on noise exposure and the military that concluded that noise-induced hearing loss occurred immediately and did not have a delayed onset, weeks, months, or years after the exposure event.  The examiner also referred to additional authority (Folmer et al (2011)) in which it had been found that most observed hearing loss was related to presbycusis (hearing loss related to the natural aging process) without any identifiable cause or association other than advancing age, and to non-military occupational noise exposure over many years.  In the Veteran's case, it was determined that hearing loss was "far more likely" related to his many years of civilian noise exposure and presbycusis. 

In Hensley v. Brown, 5 Vet.App. 155, 159 (1993), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing might have been within normal limits at separation from service.  The Veteran may still be able to establish service connection for hearing impairment by submitting evidence that it is causally related to service. 38 C.F.R. § 3.303(d); Hensley, supra.  The Court found that there is no requirement that there be complaints or treatment in service before service connection for hearing loss may be granted. Ledford v. Derwinski, 3 Vet.App. 87, 89(1992).  In this case, however, the evidence of record weighs against a finding that the Veteran's hearing loss is related to service.  

The Board has carefully considered the Veteran's assertions that current hearing loss is related to service; however, the evidence weighs against a finding of a hearing impairment in close proximity to the Veteran's separation from service.  Rather, the evidence shows hearing impairment decades after service.  In that regard, the Board notes that the Veteran's spouse stated in October 2013 that she has been married to the Veteran for 49 years and that, during this time, his hearing has gotten worse over the years.  However, in a December 2013 statement, the Veteran reported that he felt he had "good hearing," but hadn't been tested in several years, "[b]ut still hear[s] good."  The Board finds that the weight of the evidence militates against a finding that current bilateral hearing loss is of service onset.  The passage of so many years after service without medical complaint or finding and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 330 F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran's December 2013 statement weighs against a finding of a continuity of symptomatology since service.  

Additionally, on VA examination in July 2015, after review of the record, considering the Veteran's noise exposure history, and consulting recognized clinical authority, the examiner found that current hearing impairment was less likely than not attributable to service.  The reasons for such are clearly enunciated above and include advancing age and post service noise exposure.  The VA examiner provided a well-reasoned rationale for why the Veteran's hearing loss is not believed to be related to service.  The Board finds that the opinion and supporting rationale of the VA audiologist is more probative in finding remote onset of bilateral hearing loss that is unrelated to service.

Finally, the Board notes that there is no medical evidence of record which contradicts the July 2015 medical opinion or otherwise suggests an association between the Veteran's current hearing loss and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson and the etiology of hearing loss, as opposed to the symptoms and/or date of onset of decreased hearing acuity, is not capable of lay observation, the Board finds that the Veteran's lay opinion that his hearing loss is etiologically related to in-service noise exposure is not competent evidence.  In that regard, the Board finds that the determination of the etiology of hearing loss and tinnitus is a medically complex matter that requires advanced medical knowledge.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  Here, the Veteran has not shown that he has the requisite medical qualifications and training to address the etiology of that disability.    

Under the circumstances, the Board finds that the more probative and reliable evidence shows that the Veteran's current hearing loss disability is not related to circumstances of his service.  The preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right knee disability; the claim is granted to this extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability; the claim is granted to this extent.

Service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran asserts that he has left and right knee disabilities of service onset for which service connection should be granted.  

At the outset, the Board observes that the Veteran has not been provided VCAA notice with respect to the claim of entitlement to service connection for left leg disability and this should be rectified.  

Service treatment records reflects that the Veteran was treated for left leg pain in March 1964 that was diagnosed as gastrocnemius muscle sprain of the left leg.  Upon the filing of a claim for service connection, he was afforded a VA examination of the left knee in February 2014.  The examiner indicated that the claims file was reviewed.  Following examination, the examiner opined that the Veteran's left leg condition was not incurred in or caused by a one-time diagnosis of muscle sprain on March 16, 1964.  The examiner stated, however, that the Veteran had not been treated for any left knee complaints on that date and had only been seen for the right knee.  It was reported that no service treatment records supported a left knee condition.  The Board finds that the examiner's statements in this regard are both erroneous and contradictory in light of the fact that service treatment records clearly record that the Veteran was admitted for left leg complaints in March 1964.  As such, this examination report is inadequate for adjudication purposes and the Veteran must be afforded a new left knee examination.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  

Additionally, the Board observes that the Veteran was afforded a VA examination of the right knee in October 2014 by the same VA physician's assistant.  On examination, the question was presented as to whether any current right knee disability was at least as likely as not incurred in or caused by injury in service.  The examiner documented a number of instances in service when the Veteran was seen for right knee complaints.  The examiner diagnosed osteoarthritis but merely stated this was seen more commonly in people after the age of 50 and in the Veteran's case, was more likely than not the consequence of the normal aging process because of the lapse of more than three decades prior to it being shown on X-ray.  The Board finds that this is inadequate rationale because there is no discussion as to whether the Veteran's right knee injuries and complaints in service might or might not have impacted the right knee leading to the diagnosis of arthritis.  As such, the Veteran must be afforded a new examination in this regard.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA pertaining to the issue of entitlement to service connection for left knee disability.

2.  Schedule the Veteran for an orthopedic examination of the left and right knees by a VA physician.  Access to Virtual VA/VBMS must be made available to the examiner.  The examiner must indicate whether or not the electronic record is reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions. 

Based on a thorough review of the evidence of record and the physical examination findings, the examiner should provide a diagnosis as to both knees and an opinion as to whether it is at least as likely as not current right and left knee disabilities are related to the Veteran's military service, including any incidents, injuries, or symptoms noted in service.  In that regard, the examiner's attention is drawn to the March 1964 service treatment record reflecting that the Veteran was diagnosed as gastrocnemius muscle sprain of the left leg, as well as a number of instances in service when the Veteran was seen for right knee complaints.    A complete rationale must be provided for the opinions provided.  

3.  The RO should ensure that the medical report requested complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


